J-S16018-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                 IN THE SUPERIOR COURT OF
                                                   PENNSYLVANIA
                          Appellee

                     v.

CLARENCE TYRONE TAYLOR

                          Appellant              No. 1090 MDA 2014


            Appeal from the Judgment of Sentence May 29, 2014
             In the Court of Common Pleas of Lancaster County
            Criminal Division at No(s): CP-36-CR-0000785-2013


BEFORE: PANELLA, OLSON and OTT, JJ.

MEMORANDUM BY OLSON, J.:                      FILED JANUARY 12, 2017

      In this matter, which returns to us by way of remand from the

Pennsylvania Supreme Court, Appellant, Clarence Tyrone Taylor, appeals his

judgment of sentence entered on May 29, 2014 in the Criminal Division of

the Court of Common Pleas of Lancaster County.      For the reasons that

follow, we vacate Appellant’s judgment of sentence and remand this matter

with instructions.

      We adopt the statement of undisputed background facts set forth in

our prior unpublished memorandum. See Commonwealth v. Taylor, 2015
WL 7012589, *1 (Pa. Super. June 2, 2015) (unpublished memorandum). On

January 27, 2014, at the conclusion of a three-day trial, a jury found
J-S16018-15



Appellant guilty of one count each of unlawful contact with a minor, 1 criminal

use of a communication facility,2 and solicitation to commit sexual abuse of

children.3    On May 29, 2014, the trial court sentenced Appellant to an

aggregate term of three to six years’ incarceration, followed by four years’

probation. In addition, over the objection of counsel,4 the trial court ordered

Appellant to register as a sex offender for the remainder of his life on

grounds that he had two qualifying convictions for purposes of 42 Pa.C.S.A.

§§ 9799.14 and 9799.15 of the Sex Offenders Registration and Notification

Act (SORNA), 42 Pa.C.S.A. §§ 9799.10-9799.40.

        Appellant did not file a post-sentence motion but, on June 27, 2014,

he filed a timely notice of appeal to this Court. On July 28, 2014, Appellant

timely complied with the trial court’s order to file a concise statement of

errors complained of on appeal pursuant to Pa.R.A.P. 1925(b). Thereafter,

the trial court issued its opinion on August 25, 2014.

        On appeal, Appellant argued that he should have been sentenced to a

25-year registration period under §§ 9799.14 and 9799.15 of SORNA, rather

____________________________________________


1
    18 Pa.C.S.A. § 6318(a)(1).
2
    18 Pa.C.S.A. § 7512.
3
    18 Pa.C.S.A. §§ 902(a) and 6312.
4
  In his objection, trial counsel argued that Appellant should be subject to a
25-year registration period because his two convictions involved only one
criminal episode and one victim.



                                           -2-
J-S16018-15



than lifetime registration, because his offenses involved a single course of

conduct and one intended victim.               On June 2, 2015, this Court affirmed

Appellant’s     judgment     of   sentence,       including    the   lifetime   registration

requirement. Specifically, we held that Appellant’s convictions for unlawful

contact with a minor and criminal solicitation to commit sexual abuse of

children constituted “two or more convictions of offenses listed as tier I or

tier II sexual offenses” under § 9799.14 of SORNA such that Appellant was

subject    to    lifetime    registration        pursuant      to    § 9799.15.5       See

Commonwealth v. Taylor, 2015 WL 7012589, at *2 (Pa. Super. June 2,

2015) (unpublished memorandum).

       Appellant filed a petition for allowance of appeal with our Supreme

Court.     By order of October 20, 2016, the Supreme Court granted

Appellant’s petition, vacated our order of June 2, 2015, and remanded this

matter    for   further     proceedings        consistent     with   Commonwealth        v.

Lutz-Morrison, 143 A.3d 891 (Pa. 2016). In Lutz-Morrison, the Supreme

Court held that § 9799.14 of SORNA encompassed a recidivist philosophy

such that “the statute requires an act, a conviction, and a subsequent act to

trigger lifetime registration for multiple offenses otherwise subject to a


____________________________________________


5
  Section 9799.14 of SORNA provides that tier III crimes include “[t]wo or
more convictions of offenses listed as [t]ier I or [t]ier II sexual offenses.”
42 Pa.C.S.A. § 9799.14(d)(16). Furthermore, § 9799.15 states that “[a]n
individual convicted of a [t]ier III sexual offense shall register for the life of
the individual.” Id. at § 9799.15(a)(3).



                                           -3-
J-S16018-15



fifteen- or twenty-five-year period of registration.”        Lutz-Morrison, 143
A.3d at 895. Applying Lutz-Morrison in the present case, it is clear that

Appellant, who stands convicted of two tier II sexual offenses without an

intervening judgment of sentence,6 is now entitled to the relief he seeks, i.e.

registration as a sexual offender for a period of 25 years. See 42 Pa.C.S.A.

§ 9799.15(a)(2)(individual convicted of tier II sexual offense shall register

for a period of 25 years). Accordingly, we vacate Appellant’s judgment of

sentence and remand this matter to the trial court with instructions to

amend the judgment to conform to the dictates of Lutz-Morrison.

       Judgment of sentence vacated.             Case remanded with instructions.

Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/12/2017




____________________________________________


6
   SORNA classifies Appellant’s convictions for unlawful contact with a minor
and criminal solicitation to commit sexual abuse of children as tier II
offenses. See 42 Pa.C.S.A. § 9799.14(c)(4) (sexual abuse of children),
(c)(5) (unlawful contact with a minor), and (c)(18) (making solicitation of a
listed offense a tier II crime).



                                           -4-